Brock, C.J.,
concurring specially: In my view, the only issue before us is whether the remedy of specific performance was appropriate in this case. Stripped of its attendant baggage, this case presents us with a valid contract for the sale of land made between the plaintiff and the conservator for the defendant ward. The defendant ward does not challenge either the validity of the contract or the validity of the license to sell granted to the conservator, but seeks reversal based on her lack of knowledge of the contract. The majority conclude correctly that there is no merit to this argument because lack of knowledge has not been established. On the record before us, specific performance was appropriate.
The majority take their analysis a step further. They unnecessarily and, I believe, incorrectly interpret the provisions of the guardian and conservator statute, RSA chapter 464-A. Because the majority dispose of the case on the basis of the validity of the *466contract, I see no need for the court to engage in this analysis and to consider issues not determinative of the result.